Citation Nr: 0116807	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation in excess of 10 percent for the veteran's 
post-traumatic stress disorder for the period prior to 
October 8, 1998.  

2.  Evaluation of the veteran's post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.  

3.  Entitlement to an effective date prior to October 8, 1998 
for the award of a 50 percent disability evaluation for the 
veteran's post-traumatic stress disorder.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left thigh and left knee shell 
fragment wound residuals including retained shell fragments 
and scars for the period prior to September 29, 1998.  

5.  Entitlement to an increased disability evaluation for the 
veteran's left thigh and left knee shell fragment wound 
residuals including retained shell fragments and left knee 
tendonitis, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased disability evaluation for the 
veteran's left thigh and left knee shell fragment wound scar 
residuals, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased disability evaluation for the 
veteran's right thigh shell fragment wound residuals, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
denied an increased disability evaluation for the veteran's 
service-connected left thigh and left knee shell fragment 
wound residuals including retained shell fragments and scars.  
In February 1992, the RO denied an increased disability 
evaluation for the veteran's service-connected right thigh 
shell fragment wound residuals.  In May 1992, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  
In October 1992, the RO granted service connection for PTSD; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of November 27, 1991.  In April 
1993, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In September 1995, 
the RO denied a total rating for compensation purposes based 
on individual unemployability.  In January 1998, the veteran 
was afforded a hearing before a Member of the Board.  In 
March 1998, the Board remanded the veteran's claims to the RO 
for additional action.  

In November 1998, the RO, in pertinent part, increased the 
evaluation for the veteran's PTSD from 10 to 50 percent; 
effectuated the award as of October 8, 1998; recharacterized 
the veteran's left lower extremity shell fragment wound 
residuals as left thigh and left knee shell fragment wound 
residuals with retained shell fragments and left knee 
tendonitis evaluated as 10 percent disabling and left thigh 
and left knee shell fragment wound scar residuals evaluated 
as 10 percent disabling; effectuated the separate evaluations 
as of September 29, 1998; and granted a total rating for 
compensation purposes based on individual unemployability.  
In April 2000, the veteran was afforded a hearing before the 
undersigned Member of the Board.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as evaluation 
of the veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  Service connection was established for PTSD effective as 
of November 27, 1991, the date of receipt of the veteran's 
claim.  

2.  Between November 27, 1991 and October 8, 1998, the 
veteran's PTSD was shown to be productive of no more than 
considerable social and industrial impairment and 
occupational and social impairment with reduced reliability 
and productivity.  

3.  The veteran's PTSD has been shown to be productive of no 
more than occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for the 
veteran's PTSD for the period between November 27, 1991 and 
October 8, 1998 have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.400, 4.7, 4.130, Diagnostic Code 9411 (2000).  

2.  The criteria for an evaluation in excess of 50 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the VA has 
properly assisted the veteran in the development of the 
evaluations for his PTSD.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  A review of the record indicates that all 
relevant facts have been properly developed.  IN addition, 
the veteran has been properly notified.  The degree of 
impairment was explored at the veteran's hearing and the 
certification letter informed him that he could submit 
additional evidence.  He was provided a copy of the 
appropriate law and regulations.  All duties owed to the 
veteran have been met.

I.  Historical Review

The veteran's service medical records indicate that he was 
wounded by a grenade in December 1967 and again by friendly 
mortar fire in June 1968 while stationed in the Republic of 
Vietnam.  He sustained multiple shell fragment wounds of the 
abdomen, the chest, the groin, and both lower extremities.  
In November 1991, the veteran submitted a claim for service 
connection for PTSD which was received by the RO on November 
27, 1991.  A December 1991 VA hospital summary and associated 
clinical documentation state that the veteran was diagnosed 
with PTSD.  The report of a September 1992 VA examination for 
compensation purposes conveys that the veteran complained of 
occasional Vietnam War-related flashbacks and nightmares; 
periodic depression and confusion; a dislike of crowds; and 
insomnia.  On examination, the veteran was observed to be 
oriented times three and to exhibit a very tense mood.  In 
October 1992, the RO established service connection for PTSD; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of November 27, 1991.  

The report of an October 8, 1998 VA examination for 
compensation purposes relates that the veteran reported that 
he had been unemployed since 1991.  He was diagnosed with 
severe PTSD which limited his social and interpersonal 
relationships.  The VA examiner advanced a Global Assessment 
of Functioning (GAF) score of 50.  He commented that the 
veteran avoid social contact and did not tolerate the 
presence of strangers.  In November 1998, the RO increased 
the evaluation of the veteran's PTSD from 10 to 50 percent 
and effectuated the award as of October 8, 1998.  



II.  Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  On and before November 
6, 1996, the rating schedule directed that a 10 percent 
disability evaluation was warranted for PTSD when there was 
emotional tension and other evidence of anxiety which was 
productive of mild social and industrial impairment.  A 30 
percent evaluation required definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite social and industrial impairment.  A 50 percent 
evaluation required the veteran's ability to establish or 
maintain effective or favorable relationships with people to 
be considerably impaired and his reliability, flexibility, 
and efficiency levels to be so reduced by reason of his 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
his psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including PTSD.  Under the 
amended rating schedule, a 10 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment due to either mild or transient symptoms 
which decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress 
or symptoms controlled by continuous medication.  A 30 
percent disability evaluation requires occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although the individual is generally 
functioning satisfactorily with routine behavior and normal 
self-care and conversation) due to symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent disability evaluation requires occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

A.  Evaluation Prior to October 8, 1998

A November 18, 1991 VA treatment record indicates that the 
veteran complained of being under stress and was referred to 
the VA mental hygiene clinic.  In his November 18, 1991 claim 
for service connection, the veteran advanced that he had 
started receiving psychiatric treatment for PTSD that day.  
He stated that his treating VA physician suggested that he 
should be hospitalized for his psychiatric disorder.  

A December 1991 VA mental hygiene clinic treatment record 
indicates that the veteran complained of nightmares; anxiety 
and frustration about his left lower extremity disability; an 
explosive feeling; depression; and being ready to put his gun 
to his head.  Treating VA medical personnel observed that the 
veteran was totally preoccupied with Vietnam.  The veteran 
was found to be in need of hospitalization.  

A December 1991 VA hospital summary states that the veteran 
complained of Vietnam-related nightmares and flashbacks; a 
depressed mood; a feeling that he was going "to lose it;" 
paranoid ideation; and insomnia.  The veteran reported that 
he had not been previously hospitalized for his psychiatric 
complaints.  He had ceased working due to his 
service-connected lower extremity disorders.  Upon admission, 
treating VA medical personnel observed that the veteran was 
oriented times four and became agitated and verbally anger 
when informed of the ward rules.  On mental status 
examination, the veteran exhibited a labile mood; a mood 
congruent affect; and poor insight.  Upon discharge, the 
veteran remained frustrated.  He stated that he was less 
anxious and denied experiencing either suicidal or homicidal 
ideation.  A GAF score of 60 was advanced.  
A January 1992 VA hospital summary conveys that the veteran 
complained of increased aggravation, verbal aggression, and 
an inability to cope with his current physical disabilities.  
He reported that he had verbally threatened his wife and had 
quit his job on April 1, 1991 due to a leg injury.  On 
admission, the veteran was observed to be oriented times 
four; extremely agitated; and defensive.  The veteran was 
fairly compliant with the ward milieu.  While hospitalized, 
he would become occasionally agitated and anxious.  The 
veteran's referring physician was contacted prior to 
discharge.  He informed the veteran's treating physicians 
that the veteran was difficult to assess in the office as he 
came in very agitated and anxious.  Upon discharge from the 
hospital, the veteran expressed no suicidal or homicidal 
ideation.  A GAF score of 60 was advanced.  

A May 1992 psychological evaluation from Malcolm J. Graham, 
III, Ph.D. conveys that the veteran complained of flashbacks, 
impaired sleep, and constant pain.  The veteran denied having 
made any type of suicide gesture or attempt.  Mr. Graham 
observed that the veteran was oriented to time, place, and 
person.  On mental status examination, the veteran exhibited 
a very antagonistic and hostile attitude toward the VA; a 
very angry and labile affect; a very low frustration 
tolerance; below normal personal hygiene and grooming; and no 
evidence of a depressed or anxious mood, hallucinations or 
perceptual disturbances, or behavioral indications of 
anxiety, depression, or thought disorder.  Mr. Graham 
diagnosed the veteran with PTSD and a somatoform pain 
disorder.  He advanced a GAF score of 65.  

At the September 1992 VA examination for compensation 
purposes, the veteran complained of Vietnam-related 
nightmares and flashbacks; insomnia; periodic depression and 
confusion; and a dislike of crowds.  The veteran was noted to 
be receiving VA outpatient treatment.  The VA examiner 
observed the veteran was oriented times three.  On 
examination, the veteran exhibited an appropriate affect; a 
very tense mood; relevant, coherent, and logical speech; and 
good recent and long-term memory.  

A December 1992 VA treatment record states that the veteran 
complained of insomnia.  He reported that he was isolated at 
times.  
In his December 1992 notice of disagreement, the veteran 
advanced that his PTSD warranted assignment of an evaluation 
in excess of 10 percent.  He stated that his treating VA 
physician had recommended that he be hospitalized over the 
holidays.  

A January 1993 VA hospital summary indicates that the veteran 
complained of Vietnam-related flashbacks, agitation, and 
insomnia.  Upon admission, the veteran was observed to be 
angry, furious, oriented times three, uncooperative, and well 
groomed.  At discharge, the veteran was felt to be relatively 
stabled with no apparent suicidal or homicidal ideation.  

At the April 1993 hearing on appeal, the veteran testified 
that he experienced Vietnam-related nightmares, flashbacks, 
and associated insomnia.  He avoided crowds.  The veteran 
stated that he took medication for his PTSD.  The veteran's 
wife testified that she did not sleep in the same bed with 
the veteran as he kept her awake at night.  

A June 1994 VA treatment entry states that the veteran was 
alert, oriented, and not suicidal.  At an August 1994 VA 
examination for compensation purposes, the veteran presented 
a history of severe nightmares; insomnia; depression; 
feelings of losing control, viciousness, and aggression; and 
a fear of crowds.  The veteran stated that he constantly felt 
like killing someone.  The veteran was diagnosed with PTSD.  

At a September 1994 VA examination for compensation purposes, 
the veteran complained of Vietnam-related nightmares and 
social isolation.  He reported that his PTSD and leg 
disorders had rendered him unemployable since 1991.  The VA 
examiner observed that the veteran was hygienically clean and 
shabbily dressed.  On mental status examination, the veteran 
exhibited a somewhat depressed mood; a labile affect; and no 
evidence of a psychosis.  The veteran was noted to have tried 
to intimidate the examiner.  The VA physician commented that 
he had serious problems accepting the veteran's diagnosis of 
PTSD.  He believed that the veteran did not have a 10 percent 
evaluation for PTSD and was exaggerating his psychiatric 
history.  The doctor advanced a diagnosis of a personality 
disorder with no evidence of PTSD.  The Board notes that the 
VA examiner's statements as to the 10 percent evaluation for 
the veteran's PTSD are patently erroneous given that such an 
evaluation was in effect at the time of the evaluation.  

A May 1995 Social Security Administration (SSA) 
Administrative Law Judge (ALJ) decision states that the 
veteran testified that he had left his previous employment as 
a steel construction laborer due to leg pain and his bad 
temper and as a sawmill foreman due to his inability to deal 
with people.  While noting that the reports of the August and 
September 1994 VA examinations for compensation purposes were 
in conflict as to whether the veteran had PTSD, the ALJ 
determined that the veteran's psychiatric impairment 
precluded him from performing work involving significant 
contact with co-workers and the public or requiring more than 
simple instructions, direction, duties, and responsibilities.  

An October 1996 VA treatment entry states that the veteran 
complained of experiencing night terrors and anger that the 
Government had not increased his combined disability 
evaluation to 100 percent.  The veteran stated that VA 
medical personnel at the St. Petersburg, Florida, VA Medical 
Center had threatened him with the "Baker Act."  The 
veteran was observed to be oriented and very angry.  

VA clinical documentation dated in January 1997 and April 
1997 notes that the veteran remained isolated and very angry.  
He was found to be oriented and not suicidal.  An August 1997 
VA treatment entry notes that the veteran remained angry with 
the Government for not increasing his disability compensation 
benefits.  He reported that he was unable to do any form of 
work.  Treating VA medical personnel observed that the 
veteran was oriented and not suicidal.  A November 1997 VA 
treatment entry states that the veteran reported that he had 
woken with a shotgun in his bed.  The veteran was observed to 
be oriented and not suicidal. 

At a January 1998 hearing before a Member of the Board, the 
veteran stated that: he experienced Vietnam-related 
flashbacks and flashbacks; kept guns around the house; had a 
pronounced startle reaction; slept only a few hours each 
night; did not get along with others; disliked crowds; and 
stopped attending church.  He stated that he had good days 
and bad days.  The veteran testified that he received ongoing 
VA treatment for his PTSD and had to restrain himself from 
injuring other individuals in violent outbursts.  The 
veteran's spouse testified that she had observed the veteran 
having nightmares.  She stated that the veteran slept with a 
gun beside him and told her that he might commit suicide.  

In his December 1998 notice of disagreement, the veteran 
advanced that his PTSD had continuously met the criteria for 
assignment of a 50 percent evaluation since November 1991.  
At the April 2000 hearing before the undersigned Member of 
the Board, the veteran testified that the severity of his 
PTSD symptomatology had essentially remained constant since 
1991.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's PTSD has been shown to have been manifested by 
recurrent Vietnam-related nightmares and intrusive thoughts; 
anger toward the VA; and an inability to effectively interact 
with other individuals with associated social isolation 
during the period between November 27, 1991, the effective 
date for the award of service connection for PTSD, and 
October 8, 1998.  The veteran frequently reported suicidal 
thoughts to VA medical personnel.  The veteran and his wife 
have testified on appeal that the veteran essentially did not 
interact with others outside of his home.  The SSA has 
awarded disability benefits to the veteran upon its 
determination that his psychiatric symptomatology precluded 
him from work which involved contact with co-workers and the 
public and/or required more than simple instructions and 
duties.  While acknowledging that VA physicians and Mr. 
Graham advanced GAF scores of 60 and 65 during the period 
prior to October 8, 1998 reflecting that the veteran had some 
to moderate difficulty in social and occupational school 
functioning, the Board finds that the clinical record 
establishes that the veteran's PTSD symptomatology was 
consistently manifested by pronounced anger, frequent 
nightmares with associated insomnia, and frequent suicidal 
thoughts since November 1991.  Such findings most closely 
approximates the criteria for a 50 percent evaluation under 
either version of Diagnostic Code 9411.  38 C.F.R. § 4.7 
(2000).  
The veteran asserts that the record supports assignment of a 
50 percent evaluation for his PTSD effective as of November 
27, 1991.  The assignment of effective dates for increased 
evaluations is governed by 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000) and 38 C.F.R. § 3.400 (2000).  The statute and 
regulation provide, in pertinent part, that the effective 
date of an award based on an original claim or a claim 
reopened after final adjudication shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Therefore, the Board concludes that a 50 
percent evaluation is warranted for the veteran's PTSD for 
the period between November 27, 1991, the date of receipt of 
the veteran's claim for service connection and October 8, 
1998.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.400, 4.7, 4.130, Diagnostic Code 9411 (2000).  

B.  Evaluation on and after October 8, 1998

At the October 8, 1998 VA examination for compensation 
purposes, the veteran complained of recurrent Vietnam-related 
nightmares and intrusive thoughts; episodic depression and 
irritability; impaired sleep; a startle reaction; 
hypervigilance; and a lack of trust of others.  He reported 
that he did not get along well with other people; led a 
secluded life with his wife; and had not worked since 1991.  
On mental status examination, the veteran was observed to be 
alert, cooperative, and oriented to time, place, and person.  
He exhibited logical and goal-directed speech with no 
delusions; somewhat impaired immediate short-term memory; and 
no perceptual disorder.  The veteran was diagnosed with 
severe chronic PTSD which limited his social and 
interpersonal relationships.  A GAF score of 50 was advanced.  
The VA examiner commented that the veteran's avoidance of 
social contact caused him to be intolerant of strangers.   

At the April 2000 hearing before the undersigned Member of 
the Board, the veteran testified that he experienced nightly 
nightmares, constant flashbacks, and a dislike for crowds.  
The veteran's spouse testified that the veteran experienced 
nightmares; did not go shopping; was bothered by his 
grandchildren; and essentially did not socially interact with 
other people outside of his house.  
The Board observes that the veteran's PTSD has been shown to 
be productive of occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
difficulty in understanding complex commands; impairment of 
short-term memory; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  At the most recent VA examination for 
compensation purposes, the examiner advanced a GAF score of 
50 was advanced.  A GAF score of between 41 and 50 denotes 
serious symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational, or school functioning, e.g., no 
friends, unable to keep a job.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

As noted above, the clinical documentation and other 
probative evidence of record clearly support the assignment 
of at least a 50 percent evaluation for the veteran's PTSD.  
While the veteran has complained of suicidal ideation and 
been observed to neglect his personal appearance and hygiene 
on occasion, there are no objective clinical findings of 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; and spatial disorientation.  In 
fact, the veteran has been repeatedly found to have relevant 
and directed speech; no more than episodic depression; and no 
disorientation.  Given these facts, the Board concludes that 
the veteran's PTSD symptomatology most closely approximates 
the criteria for a 50 percent evaluation under the provisions 
of Diagnostic Code 9411.  Accordingly, an evaluation in 
excess of 50 percent for the veteran's PTSD is denied.  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).  


III. Effective Date

The Board has awarded above a 50 percent evaluation for the 
veteran's PTSD effective from November 27, 1991, the 
effective date for the award of service connection for PTSD.  
The veteran has not advanced any disagreement with the 
effective date assigned for the award of service connection.  
Indeed, he specifically stated in his December 1998 notice of 
disagreement that the appropriate effective date for the 
award of a 50 percent evaluation for his PTSD was November 
27, 1991, the date of receipt of his claim for service 
connection.  As an evaluation for a service-connected 
disorder may not be assigned prior to the effective date of 
the award of service connection for that disability, the 
Board finds that the veteran's claim for an effective date 
prior to October 8, 1998 for has been granted to the fullest 
extent possible.  


ORDER

A 50 percent evaluation for the veteran's PTSD for the period 
between November 27, 1991 and October 8, 1998 is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  An evaluation in excess of 50 percent for 
the veteran's PTSD is denied.  


REMAND

The veteran asserts that the record supports assignment of 
increased evaluations for his left thigh, left knee, and 
right thigh shell fragment wound residuals.  In reviewing the 
record, the Board observes that the veteran sustained 
multiple lower extremity shell fragment wounds with numerous 
retained metallic foreign bodies in a December 1967 grenade 
attack and a June 1968 mortar shell explosion.  While he has 
been afforded several examinations, the clinical 
documentation of record does not delineate the specific 
muscle groups were affected by the veteran's multiple shell 
fragment wounds and retained metallic foreign bodies.  The 
clinical findings of record are inconsistent.  Indeed, VA 
physicians have variously interpreted X-ray studies of the 
veteran's left knee as showing apparently the same three 
metallic foreign bodies both within and wholly outside of the 
joint.  The Board finds that an additional VA examination 
would be helpful in determining the nature and severity of 
the veteran's multiple left thigh, left knee, and right thigh 
shell fragment wound residuals.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his left thigh, left knee, and right 
thigh shell fragment wound residuals.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify all muscle 
groups affected by the veteran's left 
lower extremity and right thigh shell 
fragment wound residuals; the limitation 
of activity, including left knee joint 
ligamental stability, imposed by his 
shell fragment wound residuals; and any 
associated pain with a full description 
of the effect of the disabilities upon 
his ordinary and vocational activities.  
Any muscle injury, no matter how slight, 
must be identified.  The path of each 
wound must be described.  The examiner 
should grade strength of the affected 
muscle groups.  The physician should 
advance an opinion as to the etiology of 
all identified left knee disabilities and 
the relationship, if any, between, the 
disabilities and the veteran's 
service-connected left lower extremity 
shell fragment wound residuals.  The 
evaluation should also clearly locate the 
veteran's left knee retained metallic 
foreign bodies.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his claims for 
increased disability compensation 
benefits will be denied upon the evidence 
of record.  However, the Secretary of the 
VA must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

4.  The RO should then readjudicate the 
veteran's claims for an evaluation in 
excess of 20 percent for the his left 
thigh and left knee shell fragment wound 
residuals including retained shell 
fragments and scars for the period prior 
to September 29, 1998 and increased 
evaluations for his left thigh and left 
knee shell fragment wound residuals 
including retained shell fragments and 
left knee tendonitis; left thigh and left 
knee shell fragment wound scar residuals; 
and right thigh shell fragment wound 
residuals with express consideration of 
the applicability of 38 C.F.R. §§ 4.10, 
4.14, 4.40, 4.45, 4.55, 4.56, 4.59 (2000) 
and the Court's holdings in Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); 
Ferraro v. Derwinski, 1 Vet. App. 326, 
330 (1991); and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

